Judgments, Supreme Court, New York County (Edwin Torres, J, and Leslie Crocker Snyder, J., at pleas; Charles Solomon, J, at sentence), rendered November 6, 2003, convicting defendant of manslaughter in the first degree, bail jumping in the first degree, criminal possession of a weapon in the third degree and attempted criminal sale of a controlled sentence in the third degree, and sentencing him to an aggregate term of 7 to 14 years, unanimously modified, on the law, to the extent of reducing the sentence for the manslaughter conviction to 42/s to 14 years, resulting in a new aggregate term of 42/s to 14 years, and otherwise affirmed.
As the People concede, the minimum term of the sentence for the manslaughter conviction should have been one third of the maximum, rather than one half thereof, according to the law in effect in 1994 when the crime was committed (see Penal Law § 70.02). Concur—Sullivan, J.P., Nardelli, Williams, Sweeny and McGuire, JJ.